Case 20-22889-JAD        Doc 54   Filed 01/07/21 Entered 01/07/21 11:21:02   Desc Main
                                  Document     Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                             )
                                   )
THE CRACKED EGG, LLC.,             )             Bankruptcy No. 20-22889-JAD
                                   )
            Debtor.                )             Chapter 11
__________________________________ X
                                   )
COUNTY OF ALLEGHENY, a             )             Related to ECF No. 47
political subdivision of the       )
Commonwealth of Pennsylvania, )
                                   )
            Movant,                )
                                   )
      -v-                          )
                                   )
THE CRACKED EGG, LLC,              )
                                   )
            Respondent.            )
__________________________________ X

      ORDER GRANTING MOTION FOR RELIEF FROM AUTOMATIC STAY

           The matter before the Court is a Motion for Relief From Automatic Stay filed

by the County of Allegheny, through the Allegheny County Health Department

(collectively, the “Movant”).

           For the reasons set forth in the Memorandum Opinion issued on this date,

the Court hereby ORDERS, ADJUDGES and DECREES that:

           1.    The Motion for Relief From Automatic Stay is granted.

           2.    The Movant may proceed with its actions against the Debtor in the
                 following docket numbers: Adversary No. 20-02166-JAD before this
                 Court and, upon remand, GD-20-9809 before the Court of Common
                 Pleas of Allegheny County.


00031192
Case 20-22889-JAD       Doc 54   Filed 01/07/21 Entered 01/07/21 11:21:02    Desc Main
                                 Document     Page 2 of 2



           3.    The Movant may also defend the action filed by the Debtor against
                 the Movant at docket number 2:20-cv-01434-RJC before the United
                 States Districtt Court for the Western District of Pennsylvania.


Date: January 7, 2021                    ______________________________________
                                         ____________
                                                   __________
                                                          _________________________
                                         The Honorable Jeffery A. Deller
                                         United States Bankruptcy Judge


cc:        James R. Cooney, Esq., counsel to the Debtor
           Viyalakshmi Patel, Esq., counsel to the County of Allegheny




                                         FILED
                                         1/7/21 11:12 am
                                         CLERK
                                         U.S. BANKRUPTCY
                                         COURT - :'3$




00031192                                   -2-
